Title: From George Washington to John Hancock, 5 October 1777
From: Washington, George
To: Hancock, John



Sir
Camp near Pennibeckers Mill [Pa.] Octr 5: 1777.

Having received intelligence through Two intercepted Letters, that Genl Howe had detached a part of his force for the purpose of reducing Billingsport and the Forts on Delaware, I communicated the Accounts to my Genl Officers, who were unanimously of Opinion, that a favourable Opportunity offered to make an Attack upon the Troops, which were at & near German Town. It was accordingly agreed, that it should take place Yesterday morning and the following dispositions were made. The Divisions of Sullivan & Wayne, flanked by Conways Brigade were to enter the Town by the way of Chesnut Hill, while Genl Armstrong with the Pensylvania Militia should fall down the Manatawny Road by Vandeerings Mill and get upon the Enemy’s left and Rear. The Divisions of Greene & Stephen flanked by McDougals Brigade were to enter by taking a circuit by way of the Lime Kiln Road at the Market House & to attack their Right wing, & the Militia of Maryland & Jersey under Genls Smalwood & Foreman were to march by the Old York road and fall upon the rear of their Right. Lord Stirling with Nash & Maxwell’s Brigades was to form a Corps de Reserve. We marched about Seven OClock the preceding Evening, and Genl Sullivans advanced party drawn from Conways Brigade attacked their picket at Mount Airy or Mr Allens House about Sun rise the next Morning, which presently gave way, and his Main body, consisting of the right Wing, following soon engaged the Light Infantry and Other Troops

encamped near the picket which they forced from their Ground, leaving their Baggage. They retreated a considerable distance, having previously thrown a party into Mr Chews House, who were in a situation not to be easily forced, and had it in their power from the Windows to give us no small annoyance, and in a great measure to obstruct our advance.
The Attack from our left Column under Genl Greene began about three Quarters of an Hour after that from the Right, and was for some time equally successfull. But I cannot enter upon the particulars of what happened in that Quarter, as I am not yet informed of them, with sufficient certainty and precision.
The Morning was extremely foggy, which prevented our improving the advantages we gained so well, as we should otherwise have done. This circumstance, by concealing from us the true situation of the Enemy, obliged us to act with more caution and less expedition than we could have wished, and gave the Enemy time to recover from the effects of our first impression; and what was still more unfortunate, it served to keep our different parties in ignorance of each Others movements, and hindered their acting in concert. It also occasioned them to mistake One another for the Enemy, which, I believe, more than any thing else contributed to the misfortune which ensued. In the midst of the most promising appearances—when every thing gave the most flattering hopes of victory, the Troops began suddenly to retreat; and intirely left the Feild in spite of every effort that could be made to rally them.
Upon the whole, it may be said the day was rather unfortunate, than injurious. We sustained no material loss of Men and brought off all our Artillery, except One peice which was dismounted; The Enemy are nothing the better by the event, and our Troops, who are not in the least dispirited by it, have gained what All young Troops gain by being in Actions. We have had however several valuable Officers killed and wounded—particularly the latter. Genl Nash is among the Wounded and his life is despaired of. As soon as it is possible to obtain a return of our loss, I will transmit it.
In justice to Genl Sullivan and the whole right wing of the Army, whose conduct I had an Opportunity of observing, as they acted immediately under my eye, I have the pleasure to inform you, that both Officers & Men behaved with a degree of Gallantry that did them the highest honor. I have the Honor to be with great respect Sir Your Most Obed. Servt

Go: Washington



P.S. As I have observed, I have not received a Return of ⟨our⟩ loss, but from what ⟨I have⟩ just now learnt from Genl Greene, I fear it is more considerable than I at first apprehended in Men. The Cannon mentioned above is said to have been brought off in a Waggon.

